DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites “wherein the first and second fiber layers extend substantially in the longitudinal direction”. The term “substantially” in claim 9 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore, the claim scope “substantially in the longitudinal direction” cannot be determined.
Claim 9 recites “the remaining first fiber layers” and “the remaining second fiber layers” without proper antecedent bases. For purposes of this examination, these limitations are interpreted as “remaining first fiber layers” and “remaining second fiber layers”.
Claims 10-16 and 18-19 are also rejected under 35 U.S.C. 112(b) by virtue of their dependency on claim 9.

Claim 18 recites “wherein at least one of the at least one first fiber layer of the first fiber composite, or the at least one second fiber layer of the second fiber composite terminates within a distance of between 0.5 and 50 times a thickness of a fiber layer from the at least one end position”. However, in claim 9, which claim 18 depends upon, the at least one end position is defined as the location or the region which the first fiber layer and the second fiber layer terminates at. Therefore, the claim scope of claim 18 contradicts itself as it requires the first fiber layer or the second fiber layer to be terminated within a distance from the at lest one end position which the fiber layers are terminated. For purposes of this examination, this limitation is interpreted as wherein the at least one end position is a region that extends a distance between 0.5 and 50 times a thickness of a fiber layer, wherein the first fiber layer and second fiber layer are terminated within the region of at least one end position.
Claim 19 contains similar language as claim 18 wherein at least one of the at least one first fiber layer of the first fiber composite, or the at least one second fiber layer of the second fiber composite terminates within a distance of between 1 and 20 times a thickness of a fiber layer from the at least one end position”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 9-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Johnston et al. (U.S. Patent No. 4,976,587), hereinafter “Johnston”.

As per claim 9, Johnston discloses a rotor blade for a wind energy installation, the rotor blade comprising: a blade root; a blade tip (as shown; figure 6B-1);  at least one rotor blade shell (skin) extending in a longitudinal direction from the blade root to the blade tip, the rotor blade shell comprising an inner shell region and an outer shell region (see annotated figure 6B-1 below); the inner shell region comprising a first fiber composite including at least two first fiber layers (at least 6 layers as shown; figure 6B-1);  the outer shell region comprising a second fiber composite including at least two second fiber layers (at least 6 layers as shown; figure 6B-1);  wherein the first and second fiber layers extend substantially in the longitudinal direction (as shown; figure 6B-1); wherein at least one first fiber layer (B1) of the first fiber composite terminates at, or in the region of, at least one end position in relation to the longitudinal direction (see annotated figure 6B-1 below), and the remaining first fiber layers of the first fiber composite extend beyond the at least one end position (see annotated figure 6B-1 below); and wherein at least one second fiber layer (A1) of the second fiber composite terminates at, or in the region of, the at least one end position in relation to the longitudinal direction (see annotated figure 6B-1 below), and the remaining second fiber layers of the second fiber composite extend beyond the at least one end position (see annotated figure 6B-1 below).


    PNG
    media_image1.png
    287
    902
    media_image1.png
    Greyscale

As per claim 10, Johnston discloses the rotor blade of claim 9, and further discloses wherein the number of first fiber layers that terminate in the region of the end position is equal to the number of second fiber layers that terminate in the region of the end position (each of the first fiber layers and the second fiber layers have one layer of fiber terminated at the end position; see annotated figure 6B-1 above).

As per claim 11, Johnston discloses the rotor blade of claim 9, and further discloses wherein the remaining first fiber layers of the first fiber composite and the remaining second fiber layers of the second fiber composite extend beyond the end position in a direction towards the blade tip (see annotated figure 6B-1 above).

As per claim 12, Johnston discloses the rotor blade of claim 9, and further discloses wherein: the at least one end position comprises two or more different end positions; at least one first fiber layer of the first fiber composite and at least one second fiber layer of the second fiber composite terminate at each of the end positions (fiber layers terminating at second end position; see annotated figure 6B-1 above); and the respective remaining first fiber layers of the first fiber composite and the respective remaining second fiber layers of the second fiber composite extend beyond the respective end positions in a direction towards the blade tip, such that at least one of: the number of first and second fiber layers in the first and second fiber (the number of the fiber layers and the thickness of the shell gradually decreases along the longitudinal direction; figure 6B-1; table II, column 10, lines 16-27).

As per claim 13, Johnston discloses the rotor blade of claim 9, and further discloses a core material between the outer shell region and the inner shell region (PVC foam layer; figure 6B-1).

As per claim 14, Johnston discloses the rotor blade of claim 13, and further discloses wherein the core material is a layer of a core material disposed between the outer shell region and the inner shell region (see annotated figure 6B-1 above).

As per claim 15, Johnston discloses the rotor blade of claim 9, and further discloses wherein at least one end of at least one of the first fiber composite of the inner shell region or the second fiber composite of the outer shell region terminates with the respective first fiber layer or second fiber layer (fiber layers A1 and B1 terminates at the root end; figure 6B-1) which is closest to a neutral fiber of the rotor blade shell (A1 is closest fiber to the neutral fiber shown in the annotated figure 6B-1 below).


    PNG
    media_image2.png
    287
    902
    media_image2.png
    Greyscale


As per claim 16, Johnston discloses a wind energy installation, comprising: at least one rotor blade according to claim 9, wherein the at least one rotor blade is connected to a hub of the wind energy installation (rotor 30 having three blades affixed to a central hub; figure 1).

As per claim 17, Johnston discloses a method of manufacturing a rotor blade for a wind energy installation, wherein the rotor blade comprises a blade root, a blade tip (as shown; figure 6B-1), and at least one rotor blade shell (skin) extending in a longitudinal direction from the blade root to the blade tip, the rotor blade shell comprising an inner shell region and an outer shell region (see annotated figure 6B-1 below), wherein the inner shell region comprises a first fiber composite and the outer shell region comprises a second fiber composite (see annotated figure 6B-1 below), the method comprising: manufacturing the first fiber composite from at least two first fiber layers that extend substantially in the longitudinal direction (see annotated figure 6B-1 below); wherein at least a first fiber layer (B1) of the first fiber composite terminates at, or in the region of, at least one end position in relation to the longitudinal direction (see annotated figure 6B-1 below), and the remaining first fiber layers of the first fiber composite extend beyond the end position (see annotated figure 6B-1 below); and manufacturing the second fiber composite (A1) from at least two second fiber layers that extend substantially in the longitudinal direction (see annotated figure 6B-1 below); wherein at least a second fiber layer of the second fiber composite terminates at, or in the region of the end position in relation to the longitudinal direction, and the remaining second fiber layers of the second fiber composite extend beyond the end position (see annotated figure 6B-1 below).


    PNG
    media_image1.png
    287
    902
    media_image1.png
    Greyscale


As per claim 18, Johnston discloses the rotor blade of claim 9, and further discloses wherein at least one of the at least one first fiber layer of the first fiber composite, or the at least one second fiber layer of the second fiber composite terminates within a distance of between 0.5 and 50 times a thickness of a fiber layer from the at least one end position (the end position can be defined to be a region extending a distance 50 times of the thickness of the fiber layers from the point of termination of fibers A1 and B1; see annotated figure 6B-1 above).

As per claim 19, Johnston discloses the rotor blade of claim 9, and further discloses wherein at least one of the at least one first fiber layer of the first fiber composite, or the at least one second fiber layer of the second fiber composite terminates within a distance of between 1 and 20 times a thickness of a fiber layer from the at least one end position (the end position can be defined to be a region extending a distance 20 times of the thickness of the fiber layers from the point of termination of fibers A1 and B1; see annotated figure 6B-1 above).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yarbrough (U.S. Pre-Grant Publication No. 2016/0169194) teaches a spar cap having a plurality of fiber layers wherein the thickness and the number of plies of the fiber layers vary along the spanwise length.
Auberon (U.S. Patent No. 9,169,825) teaches a wind turbine blade skin that varies the thickness and the number of plies along the length.
Torgard (U.S. Patent No. 9,879,541) teaches a wind turbine blade skin that varies the thickness and the number of plies along the length.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG K KIM whose telephone number is (571)272-1324. The examiner can normally be reached Monday - Friday 8:30 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571)270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANG K KIM/Examiner, Art Unit 3745                                                                                                                                                                                                        
/BRIAN P WOLCOTT/Primary Examiner, Art Unit 3745